DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 11/15/2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.
This application is in condition for allowance except for the presence of claims 14-20 directed to Group II non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 14-20 are cancelled due to restriction requirements.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the search of the prior art does not disclose or reasonably suggest forming an adhesion layer over the first tungsten layer, the second interlayer dielectric layer, and a sidewall and bottom of the second via; and fully filling the second via with a second tungsten layer as required by independent claim 1.
The closest prior art, e.g. Chen (US 2015/0371928) discloses a method for forming a semiconductor structure, comprising: providing a substrate (Fig.1, numeral 102), including a first region and a second region; forming a gate structure (118); (117) over the substrate (101), and a source region  (1030 and a drain region (103) in the substrate (101) on both sides of the gate structure; forming a first interlayer dielectric layer (11) over the substrate, a top of the first interlayer dielectric layer (111) being coplanar with a top of the gate structure (118); forming a plurality of metal plugs  (113) in the first interlayer dielectric layer (111), the metal plugs (113)  being connected to the source region and the drain region (103); forming a second interlayer dielectric layer  (Fig.2, numeral 121) ([0028]) over the first interlayer dielectric layer (111); forming a first via (123) in the first region exposing a metal plug (113), and a second via (127) in the second region  (121)exposing the first interlayer dielectric layer (111) by etching the second interlayer dielectric layer (111) ([0029]), fully filling the first via with a first tungsten layer (123) ([0029]),  but Chen does not disclose or reasonably suggest forming an adhesion layer over the first tungsten layer, the second interlayer dielectric layer, and a sidewall and bottom of the second via; and fully filling the second via with a second tungsten layer as required by independent claim 1.
Claims 2-13 are allowable due to their dependence on allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891